Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 have been cancelled; claims 7-16 remain for examination, wherein claims 7 and 14 are independent claims. 

Claim Objections
Claims 7, 9, and 14-15 are objected because the following informalities: the “…” between each equation and the Formula list number should be deleted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s) 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakami et al (US-PG-pub 2012/027618 A1, listed in IDS filed on 12/16/2020, thereafter PG’618).
Regarding claims 7-8 and 14, PG’618 teaches a high strength steel material with mainly tempered martensite structure, which is used for wire rods, PC steel bars (steel bars for pre-stressed concrete use), etc., more particularly relates to a high strength steel material and high strength bolts of a tensile strength of 1300 MPa or more and excellent in delayed fracture resistance and methods for the production of the same (Abstract and par.[0001] of PG’618), which reads on the claimed bolt having a tempered martensite structure (cl.7) and manufacturing method (cl.14). The comparison of the composition ranges between the alloy composition disclosed by PG’618 (abstract, par.[0117]-[0139], example, and claims of PG’618) and those of the instant claims is listed in the following table. All of the alloy composition ranges disclosed by PG’618 (including base material and surface C content) overlap the claimed alloy composition ranges, which create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C (surface content and body alloy content), Si, Cr, Mn, Mo, P, S, and Fe from the disclosure of PG’618 since PG’618 

Element
From instant Claim 7 and 14 (in mass %)
From PG’618 (in mass%)
Overlapping range
(in mass%)
C
0.50-0.65
0.10—0.55
0.50-0.55
Si
1.5-2.5
0.01-3.0
1.5-2.5
Cr
1.0-2.0
0.05-1.5
1.0-1.5
Mn
0.2-1.0
0.1-2.0
0.2-1.0
Mo
1.5-5.0
3.0 or less
1.5-3.0
P and S
0.03 or less
Trace amount
0-trace amount
Fe
Balance 
Balance 
Balance 
Formula (1)
X: C (surface)/ C (inner)
0.75 to <1 (cl.7)
0.9 or less (according to Fig.2 and par.[0080] of PG’618)
0.75-0.9
Surface depth 
0.025 mm 
0.0001-0.1 mm (according to Fig.2 and par.[0080] of PG’618)
0.025-0.1 mm

From claim 8 (mass%)


C on surface
0.45-0.6
0.05-0.45 (according to Fig.2 and par.[0080] of PG’618)
0.45

From claim 10


Surface hardness (HV)
420-600
550 or more (par.[0007] of PG’618)
550-600

From claims 11-13 and 16


Tensile strength (MPa)
1500-1800
1300 or more 
1500-1800


Still regarding claim 14, PG’618 teaches applying oil quenching and tempering to obtain 85 area% or more of tempered martensite phase (par.[0157]-[0158] of PG’618), which reads on the quenching and tempering process as recited in the instant 
Regarding claim 10, PG’618 specify a coil spring using oil-tempered wire of a hardness of the inside cross-section of HV 550 or more (par.[0007] of PG’618), which overlaps the claimed surface hardness as recited in the instant claim. MPEP 2144 05 I.
Regarding claims 11-13 and 16, PG’618 teaches the steel material has TS 1300 MPa or more (par.[0031], [0041], [0148]-[0149], and claim 7 of PG’618) and provides examples in table 3 having TS over 1500 MPa, which is within the claimed TS range. 
Regarding claims 9 and 15, PG’618 specify a coil spring using oil-tempered wire of a hardness of the inside cross-section of HV 550 or more (par.[0007] of PG’618) and there is no deviation between surface and body hardness, which meets the claimed Formula (2). In alternately, hardness deviation is considered as a material property fully depended on the material compositions and heat treatment. Since PG’618 teaches applying 
Note: Document US 10,913,993 B2 is recorded as reference, which corresponding to US-PG-pub 2017/0283921 A1 and WO 2016/031528 A1 listed in IDS filed on 7/29/2020.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIE YANG/Primary Examiner, Art Unit 1734